Appeal by defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered December 1, 1982, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
There is nothing in the record before us which would support defendant’s contention that he was denied the effective assistance of counsel. Defendant’s claims in this regard require the making of an additional record, which should be developed, if defendant be so advised, by way of a collateral, postconviction proceeding pursuant to CPL article 440 (see, People v Berghout, 106 AD2d 509; People v Lawrence, 100 AD2d 944; People v Drummond, 99 AD2d 760). Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.